 



EXHIBIT 10.1
DIRECTOR COMPENSATION
On November 11, 2005, Inter-Tel, Incorporated revised its director compensation.
Inter-Tel’s complete director compensation schedule is set forth below as so
revised:

                  Description   Prior to 10-4-05   After 10-4-05
 
               
Each regularly scheduled Board of Directors meeting attended
  $ 1,500     $ 2,000  
Quarterly stipend for non-chairman committee members
    6,000       6,000  
Quarterly stipend for compensation committee chairman
    6,500       6,500  
Quarterly stipend for governance and nominating committee chairman
    6,500       6,500  
Quarterly stipend for non-employee chairman of the board of directors
    10,500       10,500  
Quarterly stipend for audit committee chairman
    10,500       10,500  
Each compensation committee meeting attended
    1,500       1,500  
Each governance and nominating committee meeting attended
    1,500       1,500  
Each audit committee meeting attended
    2,000       2,000  
Each meeting of a special committee of the Board or a subcommittee thereof
    1,500       2,000  
Each special meeting of the Board or committee of the Board, including unanimous
written consents in lieu of board meetings
    1,500       2,000  
Expenses of attending Board and Committee meetings
  As incurred   As incurred
The Company also allows each director to elect to participate in the health
benefit plans each year Directors are offered participation in the same plans
offered to employees, subject to payment by each electing director at employee
participant rates, plus all applicable co-pays and/or deductibles
  Participation
offered in
Company plans   Participation
offered in
Company plans
Director continuing education expenses
  50% of eligible
tuition plus
expenses   50% of eligible
tuition plus
expenses
Annual stock option grants to purchase shares of Common Stock, pursuant to the
Company’s Director Stock Option Plan (as amended), at the market price five
(5) business days after the date of the annual Board meeting
    7,500       7,500  

4